Mr. JUSTICE JONES, dissenting: In my opinion the order of discharge entered by the Commission is supported by the evidence and inferences, and the applicable law, and should be affirmed. Accordingly, I respectfully dissent. In its memorandum filed with its order, the trial court stated: “The Commission itself found that the only thing proved was that the Plaintiff made the statement in front of Inmate Englesman. The Commission concludes that this was such an error of judgment that it warrants discharge. It appears the Commission has completely ignored not only the context in which it was made, but also the environs in which it was made.” The majority reasoned that the propriety of plaintiff’s dismissal rests entirely on the fact that the statement was made in the presence of inmate Englesman. The statement is termed isolated and ill-advised and held to be an unreasonable basis for discharge of plaintiff. The trial court and the majority have not plumbed the basis for the Commission’s order of discharge. It is true, as recited, that the hearing officer found that the statement was not a solicitation for murder but a venting of frustration and anger. But cursory examination shows that the statement in itself was not the basis for the order. Rather, the true basis was found in a consideration of the context of the statement, where it was made and to whom it was made. So considered, the statement was found to be a monumental error of judgment justifying discharge. With that I must agree. Inmate Englesman testified that when the statement was made the plaintiff was straight-faced. He, Englesman, made the joking reply. Investigator Smith testified that plaintiff characterized his statement, not as jest, but “idle conversation.” An aggravating factor was that plaintiff went beyond the mere making of the statement to a discussion of just where in the prison would be a good place for the warden to be “hit.” Although the colloquy between plaintiff and Englesman might be termed “idle conversation” or “joking,” such characterizations would not attend Englesman’s relating the story to other prison inmates. As such a story permeates through the prison its consequences become serious indeed. And Englesman testified that he did in fact tell other inmates of the incident. Given the constant volatile and emotion-charged situation present in the prison, the statement and attendant conversation would greatly undermine the authority of the warden and seriously impair efforts to control the prison. The order of the Commission should be reinstated.